 

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT

LAKE COUNTY, ILLINOIS
SARINA ERVIN, J
Petitioner, }
)

VS. ) Case No. 04 D 1943
)
RAYMOND ERVIN, )
Respondent. )

CITATION TO DISCOVER ASSETS

To: Raymond Ervin, 331 Springside Lane, Buffalo Grove, Illinois 60089

YOU ARE COMMANDED to appear ng te judge Prat 4 in-Room C-307 of the Lake County Courthouse,
18 N. County Street, Waukegan, Illinois 60085, on { 7) , 2017 at F 'M to be examined under oath to discover
assets or income not exempt from the enforcement of the Judgment,

A judgment against Raymond Ervin Gudgment debtor) was entered on July 5, 2000 (signed on August 31, 2000) and filed
on June 22, 2007 but dated/signed on June 21, 2007, a copy of the Judgement and Enrolling Order is attached, and
$595,163.14 (excluding interest) remains unsatisfied.

YOU ARE COMMANDED to produce at the examination: all books, papers or records in your possession or control which
may contain information concerning the property or income of, or indebtedness due judgment debtor and including the
documents contained on the attached Rider to the Citation to Discover Assets, which is incorporated by reference and
made a party of this order. Please complete the enclosed Income and Asset Form and bring it with you to the above
referenced hearing.

 

YOU ARE PROHIBITED from making or allowing any transfer or other disposition or, interfering with, any property not
exempt from execution or garnishment belonging to the Judgment debtor or to which the judgment debtor may be entitled
or which may be acquired by or become due to the Judgment Debtor and from paying over or otherwise deposing of any
money not so exempt, which is due the Judgment Debtor, until the further order of court or termination of the proceedings,
You are not required to withhold the payment of any money beyond double the amount of the balance due.

WARNING: IF YOU FAIL TO APPEAR IN COURT AS DIRECTED IN THIS NOTICE, YOU MAY BE
ARRESTED AND BROUGHT BEFORE THE COURT TO ANSWER TO A CHARGE OF CONTEMPT OF
COURT, WHICH MAY BE PUNISHABLE BY IMPRISONMENT IN THE COUNTY JAIL.

CERTIFICATE OF ATTORNEY OR JUDGMENT DEBTOR

Judgment Amount: $5,418.00 (CA) per month Balance due: $595,163.14

Date of Judgment/Revival: July 5, 2000 (signed on August 31, 2000) and filed on June 22, 2007 but dated/signed on June
21, 2007 in Lake County.

Name of Court Entering Judgment: Canada, Ontario Superior Court; registered in Lake County.

The undersigned certifies, under penalticg, provid Mi, law pursuant to 735 TLCS 5H-109;-that the information
contained herein is true and correct. Ne «, WHKETES, Wy

ett hela g,
a Fe.

=&
Beermann Pritikin Mirabelli SwerdlgicS bP oe

    
   
 
 

Ps

161 N. Clark Street, Suite 2600 253
Chicago, IL 60601 Z

P: (312) 621-9600
jsteele@beermannlaw.com
ARDC: 6320477

 

 

 

 
  

 

‘ny Z gat 2
Ny TEL THOW oe =
Winns
 

RIDER TO CITATION TO DISCOVER ASSETS

To: Raymond Ervin
331 Springside Lane
Buffalo Grove, IL 60089

You are commanded to produce and bring for examination copies of all books and records
relating to your income or assets, including but not limited to the following:

1.

Any and all information regarding all bank, money or other financial accounts,
including but not limited to, bank statements and check ledgers, savings statements,
brokerage statements, IRA/401k/503(b) and SIMPLE statements in your name, or to
which you have an equitable or legal interest in. For all such information, provide the
name of the accounts, account numbers, amount of money currently held in each
account and monthly statements for each said account for the past five years.

A complete list of all Safe Deposit Boxes and their contents, to which you have an
equitable or legal interest in.

Copies of all Trust or Trustee’s Deed, Warranty Deeds, Quit Claim Deeds or any other
deeds for any real property bought, sole, quit claimed or otherwise conveyed by you or
to you, or which you have or had an equitable or legal interest in, for the past ten years.

All information regarding an and all real property held, bought, sold, transferred,
executed leased, deeded or otherwise acquired, lost or otherwise maintained by you, or
on your behalf, or to which you have or had an equitable or legal interest in, for the
past five years.

AJ! information regarding any property or assets other than real property, including
without limitation inventory, that has been held, bought, sold, transferred, executed
lease, deeded or otherwise acquired, lost or otherwise maintained by you, or on your
behalf, or to which you have or had an equitable or legal interest in, for the past five
years, including a list of all persons or entities to which such property has been so
disposed.

Copies of all state and local tax returns for the preceding five years and copies of any
and all tax refund checks you have received.

Any and all information regarding stocks, funds, bonds, securities and/or other
investments or other assets held, gained, sold or lost by you, or to which you have an
equitable or legal interest, for the past five years.

Any and all information regarding any and all loan documents related to you, or to
which you have an equitable or legal interest in, including any and ail documents
related to receipts or disbursements of money related to such loan for the past two years.

 

i
i
}
1

 

 
 

9. A list of all physical assets (i.e. computers, inventory, machinery, tools, jewelry, etc.)
not in the nature of real estate, regardless of their present location, to which you own
or have an equitable or legal interest in.

10. Copies of all of your credit card statements.

11. Copies of all insurance (excluding health and disability), including specifically all life,
homeowner, auto, owners/landlord-tenants and business coverage policies.

12. A completed copy of the attached Income and Assets form.

 
 

   

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT

 

 

LAKE COUNTY, ILLINOIS
)
)
)
Judgment Creditor, )
vs. ) Case. No.
} .
)
)

 

Judgment Debtor. }

INCOME AND ASSET FORM

To Judgment Debtor: Please complete this form and bring it with you to the hearing referenced in the enclosed Citation
Notice. You should also bring to the hearing any documents you have to support the information you provide in this form,
such as pay stubs and account statements. This information you provide will help the court determine whether you have
any property or income that can be used to satisfy the judgment entered against you in this matter. The information you

provide must be accurate to the best of your knowledge.

If you fail to appear at this hearing, you could be held in contempt of court and possibly arrested,

In answer to the citation and supplemental proceedings served upon the Judgment debtor, he or she answers as follows:

 

 

 

 

 

 

 

 

 

 

Name: Home Phone Number:

Home Address:

Date of Birth: Marital Status: | have dependents.

. JOB
Do you have ajob? O Yes (No

Company's name | work for:
Company’s address:
Job:
jearn: $ per
if self-employed, fist your business name and address:
income from self-employment is: $ per .
i have the following benefits with my employer:
i do not have a job, but | support myself through: ;
() Government Assistance $ _ permonth OD Unemployment $s per month
D Social Security $___s per month OSs} $ ____s per month
Q Pension $_ ss per month D Other $ sper month

li. REAL ESTATE
Do you own any real estate? O Yes No
| own real estate at:

with names of other owner(s)

 

 

Additional real estate | own:

 

 

 

Page 1 of 2

171-430 (Rev. 08/12}

 

|
t
|
 

iM.

  

 

| have a beneficial interest in a land trust. The name and address of the trustee is
The beneficial Interest Is listed in my name and

There is a mortgage on my real estate, State the mortgage company’s name and address for each parcel of real
estate owned:

 

 

 

 

 

An assignment of beneficial interest in the land trust was signed to secure a loan from

oowrawarees

 

 

 

 

OTHER ASSETS

| have the following accounts:
Checking account at ; Account balance: $
Savings account at: ; Account balance: $
Money market or Certificate of Deposit at: ; Account balance: $
Safe deposit box at: " ;

 

Other accounts: (please identify)

 

 

| own:
A vehicle: (state year, make, model and VIN)
Jewelry (please specify)

 

 

Other property described as:
© Stocks/Bonds
0 Personal computer 0 DVD Player
O Television D Stove
0 Microwave C1 Work tools
O Business Equipment

 

 

 

 

0 Farm Equipment
(3 Other property (please specify)

 

 

 

 

 

 

 

VERIFICATION BY CERTIFICATION

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned
certifies that the statements set forth In this Instrument are true and correct, except as fo matters therein stated to be on
information and belief, as to such matters the undersigned certifies as aforesaid he/she verily believes the same to be
true,

 

Date: , 20

Judgment Debtor

Page 2 of 2 171-430 {Rev. 08/12)

 

 
